ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                )
                                            )
APTIM Federal Services, LLC                 ) ASBCA Nos. 62052, 62133
                                            )
Under Contract No. DACW41-99-D-9001         )

APPEARANCES FOR THE APPELLANT:                 Thomas R. Krider, Esq.
                                               Alix K. Town, Esq.
                                                Oles Morrison Rinker & Baker LLP
                                                Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                Michael P. Goodman, Esq.
                                                Engineer Chief Trial Attorney
                                               Emma Altheide, Esq.
                                               Jason Shippy, Esq.
                                                Engineer Trial Attorneys
                                                U.S. Army Engineer District, Kansas City

                            ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board’s docket with prejudice.

      Dated: January 13, 2021



                                          HEIDI L. OSTERHOUT
                                          Administrative Judge
                                          Armed Services Board
                                          of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62052, 62133, Appeal of
APTIM Federal Services, LLC, rendered in conformance with the Board’s Charter.

      Dated: January 13, 2021


                                          PAULLA K. GATES-LEWIS
                                          Recorder, Armed Services
                                          Board of Contract Appeals